This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                             No. 33,636

 5 IDA HENDERSON,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Karen L. Townsend, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defneder
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 FRY, Judge.

18   {1}    Defendant appeals from the district court’s order denying her motion to

19 suppress and issuing mandate to the magistrate court either after thirty-one days or

20 upon final disposition of an appeal to this Court. Defendant entered a conditional
 1 guilty plea in magistrate court, reserving the right to a de novo appeal to the district

 2 court of the denial of her motion to suppress. We issued a notice of proposed summary

 3 disposition, proposing to affirm the district court’s denial of Defendant’s motion to

 4 dismiss. Defendant has filed a memorandum in opposition to our notice. We are not

 5 persuaded that the district court erred. We, therefore, affirm the district court.

 6   {2}   On appeal, Defendant argues that the officer lacked reasonable suspicion to stop

 7 her for violation of NMSA 1978, § 66-7-317(A) (1978) (requiring a vehicle to be

 8 driven within a single lane and to not change lanes “until the driver has first

 9 ascertained that such movement can be made with safety”). Our notice proposed to

10 hold that it is of no consequence that the officer may have premised the traffic stop

11 upon a belief that Defendant violated Section 66-7-317(A), where the facts observed

12 by the officer support a reasonable suspicion to believe that Defendant’s driving

13 violated another traffic law. See State v. Anaya, 2008-NMCA-020, ¶ 15, 143 N.M.
14 431, 176 P.3d 1163 (stating that “conduct premised totally on a mistake of law cannot

15 create the reasonable suspicion needed to make a traffic stop; but if the facts

16 articulated by the officer support reasonable suspicion on another basis, the stop can

17 be upheld”).

18   {3}   In response to our notice, Defendant ignores our proposal to examine the facts

19 to determine whether the objective facts support a reasonable suspicion on alternative


                                               2
 1 grounds. Defendant acknowledges our proposal to affirm on alternative grounds only

 2 to the extent she argues that the officer did not testify that he suspected Defendant of

 3 DWI. [MIO 9] The record indicates, however, that the officer did testify as to his

 4 concern about Defendant’s impairment. [RP 70] Regardless, as indicated in our notice,

 5 the objective evidence supports a reasonable belief that Defendant engaged in a

 6 pattern of erratic driving from possible impairment that needed further investigation.

 7 [RP 68-70] See State v. Contreras, 2003-NMCA-129, ¶¶ 2, 14-15, 21, 134 N.M. 503,

 8 79 P.3d 1111 (holding that erratic driving observed and reported by a reliable

 9 concerned motorist in a 911 call provided the officer with reasonable suspicion to stop

10 a well-identified vehicle for possible drunk driving); cf. Cty. of Los Alamos v. Tapia,

11 1990-NMSC-038, ¶ 28, 109 N.M. 736, 790 P.2d 1017 (noting that “erratic behavior,”

12 including an improper turn and touching the lane lines, gave rise to reasonable

13 suspicion that the driver was DWI), overruled on other grounds by City of Santa Fe

14 v. Marquez, 2012-NMSC-031, 285 P.3d 637. Also, as we pointed out in our notice,

15 the State argued below that the evidence supports an alternative, reasonable suspicion

16 of DWI, contrary to the unpublished decision upon which Defendant relies. [RP 62]

17   {4}   Viewing the evidence in the light most favorable to the district court’s denial

18 of suppression, we hold that the current case involves sufficient erratic driving to

19 support a reasonable suspicion that Defendant was impaired to justify the stop; and


                                              3
1 we emphasize that this basis was argued below. [RP 63, 70] See State v. Gonzales,

2 2011-NMSC-012, ¶ 16, 150 N.M. 74, 257 P.3d 894. For the reasons stated in our

3 notice and in this opinion, we affirm the denial of Defendant’s motion to suppress.

4   {5}   IT IS SO ORDERED.



5
6                                        CYNTHIA A. FRY, Judge

7 WE CONCUR:



8
9 MICHAEL E. VIGIL, Judge


10
11 M. MONICA ZAMORA, Judge




                                           4